In an automobile collision at the intersection of two streets in Searsdale, the driver of one car was killed and the automobile he was driving, owned by another, was practically destroyed. The decedent was proceeding along a main arterial street and the car of the appealing defendant approached from an intersecting street at the left, where there was a full stop sign. Two actions resulted — one to recover damages for wrongful act, neglect or default of the appealing defendant, and the other for property damage. The two actions were consolidated and tried together. The plaintiffs had verdicts. Judgment unanimously affirmed, with *682costs. No opinion. The appeal by plaintiff Stephens is not pressed and is, therefore, dismissed, without costs. Present — Lazansky, P. J., Carswell, Davis, Adel and Close, JJ.